|-i LEMMON, J.,
concurring.
Inasmuch as the primary purpose of disability inactive status is to remove from practice, during the period of disability, a lawyer whose physical or mental condition constitutes a danger to clients and the public, it is a strange use of the procedure when the lawyer is transferred to disability inactive status and the transfer is contemporaneously deferred during a probationary period. In my view, when a condition such as alcohol addiction surfaces during a disciplinary proceeding and when the lawyer has voluntarily sought treatment and completed a successful recovery period, it is preferable simply to impose probation as the appropriate sanction under La.Sup.Ct.R. 19, § 10A(3). If the lawyer violates the terms of probation, the disciplinary proceeding can be reinstated and another sanction imposed, if appropriate.